Supplement Dated June 7, 2017 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account S Lincoln CVUL Series III Elite Lincoln Corporate Variable 4 LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK LLANY Separate Account S for Flexible Premium Variable Life Insurance Lincoln CVUL Series III Elite Lincoln Corporate Variable 4 This Supplement outlines changes to the investment options under your policy. All other provisions outlined in your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes and requires no action on your part. The Janus Aspen Series has informed us that, effective June 5, 2017 the names of several funds will be changed, according to the table below. All other information about the funds can be found in the fund’s prospectus. CURRENT FUND NAME NEW FUND NAME Janus Aspen Balanced Portfolio Janus Henderson Balanced Portfolio Janus Aspen Enterprise Portfolio Janus Henderson Enterprise Portfolio Janus Aspen Flexible Bond Portfolio Janus Henderson Flexible Bond Portfolio Janus Aspen Global Research Portfolio Janus Henderson Global Research Portfolio Please retain this Supplement for future reference.
